         Case 1:19-cr-00789-PGG Document 272
                                         271 Filed 08/28/20
                                                   08/27/20 Page 1 of 1




Donald D. duBoulay                                           305 Broadway, Suite 602
 Attorney at Law                                             New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                             August 27, 2020

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. Graciela Borrero
      19 Cr. 789 (PGG)
                                                          August 28, 2020
Dear Judge Gardephe:

       I write on behalf of my client Graciela Borrero to respectfully request that the court
amend the terms of her pretrial release bond to allow her to travel with her family to Atlantic
City, New Jersey from September 2, 2020 to September 5, 2020.

       Ms. Borrero was released on a $50,000.00 PRB on November 7, 2019. Her travel is
presently restricted to the Southern and Eastern Districts of New York.

       The Government and Pretrial officer Courtney DeFeo take no position on this request.



                                                     Respectfully submitted,
                                                           /s/

                                                     Donald duBoulay

cc: Louis A. Pellegrino, AUSA
    Mathew Andrews, AUSA
    Courtney DeFeo, PTO
